       Case 2:18-cr-00205-MCE Document 75 Filed 04/06/21 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 2:18-cr-00205-MCE
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   ROZARRI VERION YOUNG,                       )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his or her financial
14
     inability to employ counsel or has otherwise satisfied this Court that he or she is financially
15
     unable to obtain counsel and wishes counsel be appointed to represent him or her on
16
     Compassionate Release. Therefore, in the interests of justice and pursuant to the U.S. CONST.,
17
     amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED that Kresta Daly is appointed to represent the above
19
     defendant in this case effective nunc pro tunc to March 22, 2021, substituting the Federal
20
     Defenders Office appointed per G.O. 595.
21
            This appointment shall remain in effect until further order of this court.
22
            IT IS SO ORDERED.
23
     Dated: April 6, 2021
24
            A.
25
26
27
28

                                                      -1-
